

EXHIBIT 10.1


SEPARATION AGREEMENT AND GENERAL RELEASE
This Separation Agreement and General Release (the “Separation Agreement”) is
made by and between EMCORE Corporation (the “Company”) and Reuben F. Richards,
Jr. (“Executive”), and sets forth the parties' mutual desire to separate,
leading to the termination of Executive's employment with the Company, effective
as of the Separation Date (as defined herein).
WHEREAS, Executive has been employed by the Company in the capacity of Executive
Chairman and has served as the Chairman of the Board of Directors of the Company
(the “Board”), in connection with which, among other things, Executive performed
critical roles in connection with the Company's business, was responsible for
developing and maintaining valuable relationships with customers doing business
with the Company, on behalf of the Company, cultivated and maintained other
business relationships, on behalf of the Company, and had access to and became
familiar with the Company's confidential information;
WHEREAS, Executive and the Company entered into an employment agreement dated
August 2, 2011 (the “Employment Agreement”);
WHEREAS, Executive and the Company have mutually agreed to separate, leading to
the termination of Executive's employment relationship with the Company,
effective as of the Separation Date;
WHEREAS, except as set forth in Section 3 below, Executive desires to fully
release and discharge the Company from all claims, liabilities, demands and
causes of action, whether known or unknown, fixed or contingent, which Executive
may have, may claim to have, or may have had against the Company related to or
arising from Executive's employment with and service for the Company, from the
beginning of time up to and including Executive's execution of this Separation
Agreement; and
WHEREAS, except as set forth in Section 3 below, the Company desires to fully
release and discharge Executive from all claims, liabilities, demands and causes
of action, whether known or unknown, fixed or contingent, which the Company may
have, may claim to have, or may have had against Executive related to or arising
from Executive's employment with and service for the Company, from the beginning
of time up to and including the Company's execution of this Separation
Agreement; and
WHEREAS, Executive acknowledges that Executive has been advised by the Company
to seek the advice of an attorney and has been given full opportunity to do so
before executing this Separation Agreement; and
WHEREAS, the parties have agreed to set forth in this Separation Agreement the
terms and conditions of Executive's separation from the Company.
NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, terms and considerations set forth herein, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, it
is hereby agreed between the Company and Executive as follows.
1.Termination of Services.


(a)Executive's employment with the Company will terminate effective as of
September 30, 2012 (the “Separation Date”). The period of Executive's employment
with the Company from the execution of this Separation Agreement through the
Separation Date is referred to herein as the “Continued Employment Period”.


(b)Executive resigns all positions Executive may hold as an officer or employee
of the Company or any affiliate of the Company, effective as of the Separation
Date.


(c)Executive shall continue to serve as a director on the Board after the
Separation Date, but agrees and acknowledges that Executive shall not be
entitled to any director fees and compensation payable to non-employee directors
of the Company during the Separation Period (as defined in Section 2).


--------------------------------------------------------------------------------




(d)The Company agrees to continue Executive's current base salary ($450,444.75
per annum) during the Continued Employment Period, payable in accordance with
the Company's normal payroll practices. The parties agree that the employment
and compensation obligations and other provisions described in Articles I and II
of the Employment Agreement remain in full force and effect during the Continued
Employment Period. Executive agrees that Executive's receipt of any Separation
Payments (as defined in Section 2) is contingent upon (i) Executive's compliance
with such obligations and provisions, and (ii) Executive not voluntarily
resigning from the Company prior to the Separation Date, or being involuntarily
terminated by the Company due to Executive's death or for Cause (as such term is
defined in the Employment Agreement) prior to the Separation Date.


(e) All voluntary payroll deductions, including but not limited to the Company's
401(k) plan, employee stock purchase plan and life insurance programs and plans,
will cease effective on the Separation Date.


(f)The Company agrees to pay by December 31, 2012 any unreimbursed business
expenses owed to Executive, provided that such reimbursement shall be sought
within 30 business days of the Separation Date and shall be subject to the
policies and procedures established by the Company.


2.Separation Pay and Benefits. In consideration for signing this Separation
Agreement and in exchange for the promises, covenants and waivers set forth
herein, provided Executive has not revoked this Separation Agreement as set
forth below and has complied with the obligations of Section 1(d) and all
post-employment obligations under this Separation Agreement, and further
provided that Executive executes and does not revoke a release agreement in
substantially the same form contained in Sections 3-4 of this Separation
Agreement which will be prepared by the Company (the “Release Agreement at
Separation”) and provided to Executive on or around the Separation Date, the
following provisions shall apply.


(a)Salary Continuation. The Company will pay Executive's current base salary
($450,444.75 per annum) for 88 weeks from the Separation Date (the “Separation
Period”). Payments of this salary continuation amount during the Separation
Period will be paid at the times and in the manner consistent with Company's
normal payroll practices.


(b)Health Benefits. Executive, Executive's spouse and eligible dependents shall
continue to participate in the Company's health plans on the same terms as they
currently participate in such plans, for so long as Executive is serving as the
Chairman of the Company's board of directors. At such time as Executive is no
longer serving as the Chairman of the Company's board of directors (the
“Chairman Termination Date), then, in accordance with the Company's health
plans, Executive will be eligible to exercise Executive's rights to COBRA health
insurance coverage for Executive, and, where applicable, Executive's spouse and
eligible dependents, at Executive's expense (subject to this Section 2(b)). To
the extent Executive elects COBRA continuation coverage, the Company shall
continue to pay the portion of Executive's COBRA premiums for eighteen (18)
months following the Chairman Termination Date that the Company would have
otherwise paid assuming Executive were an active employee during such time.
Executive acknowledges that as a condition of the Company's payment of its
portion of the COBRA premium, Executive will pay by check made payable to the
Company (or in such other manner acceptable to the Company) the amount equal to
Executive's portion of the COBRA premiums during the eighteen (18) months
following the Chairman Termination Date. Nothing herein shall be construed as
extending or delaying the start date of Executive's COBRA coverage period.


(c)Outplacement Services. The Company shall provide to Executive standard
outplacement services at the expense of the Company from an established
outplacement firm selected by the Company; provided, however, that the expense
of the outplacement services that Company shall pay shall not exceed in total an
amount equal to $15,000. In order to receive outplacement services, Executive
must begin utilizing the services within thirty (30) days of the Separation
Date, and any Company-provided outplacement service shall cease no later than 12
months following the Separation Date. The fees shall be paid directly to the
outplacement firm and no part of this amount shall be paid to Executive.


(d)Vesting of Equity Awards. Executive shall receive acceleration and vesting as
of the Separation Date of one hundred percent (100%) of Executive's Equity
Awards (excepting such performance-based Equity Awards that would otherwise be
disqualified as “performance-based” compensation under section 162(m) of the
Internal Revenue Code (the “Code”)) which have not yet vested by the Separation
Date, and such accelerated Equity Awards as well as any other Equity Awards
which are vested and exercisable as of the Separation Date, shall remain
exercisable for a period of three (3) years following the Separation Date (but
no later than the expiration of the term of the applicable Equity Award) and
shall then expire and be of no further force or effect.
For purposes of this Separation Agreement, “Equity Awards” refers to the
outstanding equity awards Executive has been granted under the Company's equity
award plans. Except as specifically provided in this Section 2(d), the terms and
conditions of the Equity Awards will be governed by the applicable award
agreement and equity award plan related to such Equity Award (the “Equity Award
Governing Documents”).


--------------------------------------------------------------------------------


(e)The above payments and benefits described in Section 2(a)-(d) are referred to
as the “Separation Payment” or “Separation Payments” in this Separation
Agreement.


(f)Any Separation Payments that are considered deferred compensation subject to
section 409A of the Code (“Section 409A”) and are payable on account of
Executive's separation from service shall be delayed to the date that is six (6)
months following Executive's separation from service to the extent required by
Section 409A and in accordance with Section 24(d) of this Separation Agreement.


(g)Except as may otherwise be specifically stated under any employee benefit
plan, policy or program, no Separation Payment shall be treated as compensation
for purposes of calculating Executive's benefits under any such plan, policy or
program. No Separation Payment shall be deemed part of Executive's regular,
recurring compensation for purposes of any termination, indemnity or severance
pay laws except to the extent explicitly required therein.


(h)Executive shall not be required to seek employment or otherwise mitigate
damages in order to be entitled to the Separation Payments.


(i)Executive hereby acknowledges and agrees that Executive shall not be entitled
to any other severance under any Company benefit plan or severance policy
generally available to the Company's employees or otherwise.


(a)For so long as Executive serves as the Chairman of the Company's Board of
Directors, the Company shall:
i)
Allow Executive to maintain his laptop computer and Company cell phones, as well
as access to emails at his current Company email address; and



ii)
Provide Executive access to an office at the Company's facilities in Newark,
California, including an ID badge enabling Executive to enter and access such
facilities.



(b)Except as otherwise expressly provided herein, all of Executive's rights to
salary, bonuses, employee benefits and other compensation hereunder which would
have accrued or become payable after the Separation Date shall cease upon the
Separation Date, other than those specifically provided for under the Company's
qualified retirement plan or as otherwise expressly required under applicable
law (such as COBRA). Executive represents, warrants and acknowledges that the
Company and its affiliates owe Executive no wages, commissions, bonuses, sick
pay, personal leave pay, paid time off, severance pay, vacation pay or other
compensation or benefits or payments or form of remuneration of any kind or
nature, other than that specifically provided for in this Separation Agreement;
provided, however, nothing in this Separation Agreement shall affect Executive's
rights to payment of any form of compensation under the Equity Award Governing
Documents (as modified specifically herein) or to payment of any non-employee
director fees and compensation after the Separation Period ends.


3.Release.
(c)Company Release.


i)
Except as to obligations arising under this Separation Agreement, Executive
hereby fully and forever releases and discharges the Company and all its
affiliates, including all predecessors and successors, assigns, officers,
directors, trustees, employees, agents and attorneys (all collectively included
in the term “Company” for purposes of this Section 3(a) and this release), past
and present of each of them, from any and all claims, demands, liens,
agreements, contracts, covenants, actions, suits, causes of action, obligations,
controversies, debts, costs, expenses, damages, judgments, orders and
liabilities, of whatever kind or nature, direct or indirect, in law or equity
whether known or unknown, vested or contingent, suspected or unsuspected, which
existed in the past or which currently exist, and in any way related to
Executive's employment and service relationship with or termination of
employment and service from the Company.


--------------------------------------------------------------------------------




ii)
Executive acknowledges and understands that this is a general release of any and
all claims Executive might otherwise assert against the Company and its
affiliates including, but not limited to, any agreements to which Executive is a
party; claims for relief or causes of action under any law of the United States
including Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §
2000e et seq. (race, color, religion, sex and national origin discrimination),
the Age Discrimination in Employment Act (“ADEA”), as amended, 29 U.S.C. § 621
et seq. (age discrimination), the Equal Pay Act of 1963, 29 U.S.C. § 201 et seq.
(equal pay), the Americans with Disabilities Act, 42 U.S.C. § 12101 (disability
discrimination), the Rehabilitation Act of 1973, 29 U.S.C. § 701 (disability
discrimination), the Civil Rights Acts of 1866 and 1871, 29 U.S.C. § 1981 et
seq. (civil rights), the Consolidated Omnibus Budget Reconciliation Act of 1985
(COBRA - group health insurance), the Employee Retirement and Income Security
Act, 29 U.S.C. § 1001 et. seq. (employee benefits), the Family and Medical Leave
Act of 1993, 42 U.S.C. § 2601 et seq. (leaves of absence), the Worker Adjustment
and Retraining Notification Act (29 U.S.C. par. 2101), the California Fair
Employment and Housing Act, and any similar state or local laws, regulations and
ordinances; federal, state or local statutory and/or common law claims of any
kind including, without limitation, for discrimination and/or harassment on the
basis of race, color, religion, sex, national origin, age, disability, sexual
orientation, civil rights claims, employee benefits claims, wrongful discharge
claims based upon any alleged breach of express or implied contract, covenant or
public policy; and any other federal, state or local statute, public policy,
order, ordinance, regulation, or common law claims of any kind. Notwithstanding
the preceding, Executive is not waiving, releasing or giving up any rights
Executive may have to vested benefits under any qualified retirement plan, to
payment of earned and accrued but unused vacation pay, to continued benefits in
accordance with the Consolidated Omnibus Budget Reconciliation Act of 1985, to
unemployment insurance, or any other right which cannot be waived as a matter of
law.



iii)
Executive expressly waives the benefit of any statute or rule of law which, if
applied to this Separation Agreement, would otherwise preclude from its binding
effect any claim against the Company not now known by Executive to exist,
including any benefit under Section 1542 of the California Civil Code which
states as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
iv)
In the event a claim is filed on Executive's behalf against the Company by an
individual or entity, Executive hereby waives and releases any injunction or
monetary relief in favor of Executive.



v)
Executive represents that Executive has not assigned any claim against the
Company to any person or entity.



vi)
All of the provisions of this Section 3 apply to Executive's spouse, heirs,
executors, legatees, administrators, agents, attorneys, representatives or
assigns in the same manner and to the same extent they apply to Executive.


--------------------------------------------------------------------------------




(d)Executive Release.


i)
Except as to obligations arising under this Separation Agreement, the Company
hereby fully and forever releases and discharges Executive and Executive's
spouse, heirs, executors, legatees, administrators, agents, attorneys,
representatives or assigns (all collectively included in the term “Executive”
for purposes of this Section 3(b) and this release), past and present of each of
them, from any and all claims, demands, liens, agreements, contracts, covenants,
actions, suits, causes of action, obligations, controversies, debts, costs,
expenses, damages, judgments, orders and liabilities, of whatever kind or
nature, direct or indirect, in law or equity whether known or unknown, vested or
contingent, suspected or unsuspected, which existed in the past or which
currently exist, and in any way related to Executive's employment and service
relationship with the Company.



ii)
The Company expressly waives the benefit of any statute or rule of law which, if
applied to this Separation Agreement, would otherwise preclude from its binding
effect any claim against Executive not now known by the Company to exist,
including any benefit under Section 1542 of the California Civil Code which
states as follows:



A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
iii)
In the event a claim is filed on the Company's behalf against Executive by an
individual or entity, the Company hereby waives and releases any injunction or
monetary relief in favor of the Company.



iv)
The Company represents that the Company has not assigned any claim against
Executive to any person or entity.



v)
All of the provisions of this Section 3 apply to the Company's affiliates,
including all predecessors and successors, assigns, officers, directors,
trustees, employees, agents and attorneys in the same manner and to the same
extent they apply to the Company.



(e)Notwithstanding the foregoing, this Section 3 does not affect the parties'
rights and obligations set forth in (i) this Separation Agreement, and (ii) the
Equity Award Governing Documents.


4.Acknowledgment. Executive understands and agrees that since Executive is at
least forty (40) years of age, Executive is covered by the ADEA and the Older
Workers Benefit Protection Act. Executive's signature of this Separation
Agreement shall constitute and be considered Executive's acknowledgement that
Executive has had an opportunity to consult with an attorney, has been allowed a
reasonable period of time within which to consider this Separation Agreement and
has made an informed decision to enter into this Separation Agreement.
Executive's signature also constitutes a knowing and voluntary waiver of any and
all rights or claims arising under the ADEA or other federal, state or local
statutes, regulations or ordinances on the basis of age or any other basis
prohibited by law, and any claim alleging wrongful, improper, retaliatory or
constructive discharge. Executive expressly acknowledges and recites that:


(a)Executive
i)
is entering into this Separation Agreement knowingly and voluntarily, without
any duress or coercion;



ii)
has read and understands this Separation Agreement;



iii)
is entering this Separation Agreement in full settlement of all claims that
Executive may have as a result of Executive's employment with and services for,
or termination of employment and services from the Company;


--------------------------------------------------------------------------------




iv)
has been advised in writing to consult with an attorney with respect to this
Separation Agreement before signing it;



v)
has not been forced to sign this Separation Agreement by any employee or agent
of the Company or its affiliates;



vi)
has waived his right to be provided at least 21 calendar days to consider terms
of the Separation Agreement before signing it; and



vii)
has seven (7) calendar days from the date of signing to terminate and revoke
this Separation Agreement, in which case this Separation Agreement shall be
unenforceable, null and void. In such event, no Separation Payment will be made.



(b)the terms set forth herein are adequate, sufficient and valuable
consideration for this Separation Agreement; and


(c)the Separation Payments would not be provided to any employee who did not
sign a release similar to this one, that such payments and benefits would not
have been provided had Executive not signed this release, and that the
Separation Payments are in exchange for the signing of this release (and the
Release Agreement at Separation).


5.Non-Admission Clause. This Separation Agreement shall not in any way be
construed as any admission by the Company that it has acted wrongfully with
respect to Executive or any other person, or that Executive has any rights
whatsoever against the Company. By entering into this Separation Agreement, the
Company has not agreed to grant similar benefits to any other employee, whether
or not similarly situated, and no practice or policy shall be deemed established
by this Separation Agreement.


6.Cooperation. Executive agrees to cooperate in effecting a smooth transition to
employees or other individuals designated by the Company of Executive's
responsibilities and shall provide the details concerning the matters on which
Executive is and was involved. In providing such services, Executive shall not
have the authority to bind the Company or its affiliates with respect to any
matter. Up until the later of: i) the second anniversary of the Separation Date,
or ii) the date Executive ceases to serve on the Company's Board of Directors,
Executive shall be reasonably available to answer questions relating to matters
relating to the Company.


7.Non-Disparagement. Executive agrees that Executive will not make any
disparaging or derogatory remarks or statements about the Company and its
affiliates, or the Company's current and former officers, directors,
shareholders, principals, attorneys, agents or employees, or Executive's
employment and service with the Company, or issue any communication, written or
otherwise, that reflects adversely on or encourages any adverse action against
the Company or its affiliates, except if testifying truthfully under oath
pursuant to any lawful court order or subpoena or otherwise responding to or
providing disclosures required by law. The Company agrees that it will not make
any disparaging or derogatory remarks or statements about Executive or
Executive's employment and service with the Company, or issue any communication,
written or otherwise, that reflects adversely on or encourages any adverse
action against Executive, except if testifying truthfully under oath pursuant to
any lawful court order or subpoena or otherwise responding to or providing
disclosures required by law. Remarks or statements made by any officer,
director, shareholder, principal, attorney or employee of the Company to any
other officer, director, shareholder, principal, attorney or employee of the
Company shall not be covered by this Section 7.


8.Confidentiality, Nondisclosure, And Nonsolicitation.


(a)The parties agree that the confidentiality, nondisclosure, nonsolicitation
and other obligations and provisions described in Article III of the Employment
Agreement remain in full force and effect.


(b)The parties agree the Confidentiality Agreement between Executive and the
Company dated September 2, 1995 (the “Proprietary Information Agreement”)
remains in full force and effect.


(c)Any reference to restrictive covenants, post-termination obligations or
post-employment obligations under this Separation Agreement shall include the
obligations on Executive under the Proprietary Information Agreement, Article
III of the Employment Agreement, and Article V of the Employment Agreement.


--------------------------------------------------------------------------------




(d)Executive's post-employment obligations under this Separation Agreement are
of a special and unique character, which gives them a peculiar value. The
Company cannot be reasonably or adequately compensated for damages in an action
at law in the event Executive breaches such obligations. Therefore, Executive
expressly agrees that the Company shall be entitled to injunctive and other
equitable relief without bond or other security in the event of such breach in
addition to any other rights or remedies which the Company may possess or be
entitled to pursue. Furthermore, such obligations and the rights and remedies of
the Company under this Separation Agreement are cumulative and in addition to,
and not in lieu of, any obligations, rights, or remedies created by applicable
law.


(e)Executive's receipt of any Separation Payments is contingent upon Executive's
compliance with all post-employment obligations under this Separation Agreement.


9.Indemnification. The parties agree that the indemnification obligations and
other provisions described in Article V of the Employment Agreement remain in
full force and effect.


10.Entire Agreement.


(a)Together with the Proprietary Information Agreement, Article III of the
Employment Agreement, and Article V of the Employment Agreement, which each
remain in full force and effect, this Separation Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof;
the parties have executed this Separation Agreement based upon the terms set
forth herein; the parties have not relied on any prior agreement or
representation, whether oral or written, which is not set forth in this
Separation Agreement; no prior agreement, whether oral or written, shall have
any effect on the terms and provisions of this Separation Agreement; and all
prior agreements, whether oral or written, including the Employment Agreement
(except as provided in Sections 8 and 9 of this Separation Agreement), are
expressly superseded and/or revoked by this Separation Agreement.


(b)Notwithstanding the other provisions of this Section 10, and subject to
Section 2(d), this Separation Agreement shall not affect in any form or manner
the validity, and rights and obligations of Executive and the Company under the
Proprietary Information Agreement and Equity Award Governing Documents.


(c)Notwithstanding the other provisions of this Section 10, this Separation
Agreement shall not affect in any form or manner the validity, and rights and
obligations of Executive and the Company under Articles I and II of the
Employment Agreement during the Continued Employment Period.


(d)This Separation Agreement, along with the Proprietary Information Agreement
and Articles III and V of the Employment Agreement, is intended by the parties
as the final expression of their agreement with respect to such terms as are
included herein and therein and may not be contradicted by evidence of any prior
or contemporaneous agreement. The parties further intend that this Separation
Agreement, along with the Proprietary Information Agreement and Articles III and
V of the Employment Agreement, constitutes the complete and exclusive statement
of their terms and that no extrinsic evidence may be introduced in any judicial
proceeding involving such agreements. The language used in this Separation
Agreement shall be deemed to be the language chosen by the parties hereto to
express their mutual intent, and no rule of strict construction shall be applied
against any party.


11.Return of Company Property. Not later than 30 business days after the
Separation Date, Executive shall return to the Company all property, of any
nature whatsoever, relating to Executive's work and services for the Company or
that Executive may have received from the Company for use during Executive's
period of employment and service with the Company, and all physical embodiments
of the Confidential Information (as defined in the Proprietary Information
Agreement) (regardless of form or medium) in Executive's possession or under
Executive's control; provided, however, that any such property and physical
embodiments of Confidential Information directly relating to Executive's service
on the Board shall be returned not later than when Executive's term as a
director of the Board expires.


12.Breach of this Separation Agreement. The Company shall have the right to
terminate any and all Separation Payments to be made to Executive under this
Separation Agreement in the event of Executive's breach of any of Executive's
obligations, including without limitation any post-employment obligations, under
this Separation Agreement.


--------------------------------------------------------------------------------




13.Notices. All notices, demands, requests, consents, approvals or other
communications (collectively “Notices”) required or permitted to be given
hereunder or which are given with respect to this Separation Agreement shall be
in writing and may be personally served or may be deposited in the United States
mail, registered or certified, return receipt requested, postage prepaid,
addressed as follows:


To the Company:            MCORE Corporation
1600 Eubank Blvd SE
Albuquerque, NM 87123
Attn: Chief Administrative Officer


To Executive:            Reuben F. Richards, Jr.
(address on file)


or such other address as such party shall have specified most recently by
written notice. Notice mailed as provided herein shall be deemed given on the
fifth business day following the date so mailed or on the date of actual
receipt, whichever is earlier.
14.Legal Counsel. Executive acknowledges that the Company has advised Executive
to consult an attorney prior to signing this Separation Agreement, and in
particular in relation to the release stated above. However, each party will
bear their own attorney's fees and costs in connection with drafting and
negotiation of this Separation Agreement.


15.Binding Agreement. This Separation Agreement shall be binding upon the
parties hereto, their representatives, agents and assigns, and as to the
Executive, Executive's spouse, heirs, executors, legatees, administrators and
personal representatives.


16.No Waivers. No provision of this Separation Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Separation Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.


17.Beneficial Interests. This Separation Agreement shall inure to the benefit of
and be enforceable by Executive's personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive should die while any amounts are still payable to him hereunder, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Separation Agreement to Executive's estate. This Separation
Agreement shall be inure to the benefit of the Company, its successors and
permitted assigns.


18.Choice of Law. This Separation Agreement shall be governed by and construed
in accordance with the laws of the State of California without giving effect to
the principles of conflicts of law under California law. The parties agree to
attempt to resolve any employment related dispute between them quickly and
fairly, and in good faith. Should such a dispute remain unresolved, the Company
and Executive irrevocably and unconditionally agree to submit to the exclusive
jurisdiction of the courts of the State of California and of the United States
located in Los Angeles, California over any suit, action or proceeding arising
out of or relating to this Separation Agreement. The Company and Executive
irrevocably and unconditionally agree to personal jurisdiction and venue of any
such suit, action or proceeding in the courts of the State of California or of
the United States located in Los Angeles, California.


--------------------------------------------------------------------------------




19.Enforceability; Severability or Partial Invalidity. It is the desire and
intent of the parties that the provisions of this Separation Agreement shall be
enforced to the fullest extent permissible. The invalidity or unenforceability
of any provisions of this Separation Agreement shall not affect the validity or
enforceability of any other provision of this Separation Agreement, which shall
remain in full force and effect. In the event that any one or more of the
provisions of this Separation Agreement is held to be invalid or unenforceable,
the remaining terms and provisions will be unimpaired, and the invalid or
unenforceable term or provision will be deemed replaced by a term or provision
that is valid and enforceable and that comes closest to expressing the intention
of the invalid or unenforceable term or provision. Any prohibition or finding of
unenforceability as to any provision of this Separation Agreement in any one
jurisdiction will not invalidate or render unenforceable such provision in any
other jurisdiction.


20.Counterparts. This Separation Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute but one and the same instrument.


21.Attorneys' Fees. In the event any action in law or equity, arbitration or
other proceeding is brought for the enforcement of this Separation Agreement or
in connection with any of the provisions of this Separation Agreement, the
prevailing party shall be entitled to his or its attorneys' fees and other costs
reasonably incurred in such action or proceeding.


22.Assignment. This Separation Agreement and the rights, duties, and obligations
hereunder may not be assigned or delegated by any party without the prior
written consent of the other party, and any attempted assignment or delegation
without such prior written consent shall be void and be of no effect; provided
that, in the event of the death of Executive, all rights to receive payments
hereunder shall become rights of Executive's estate. Notwithstanding the
foregoing provisions of this Section 22, the Company may assign or delegate its
rights, duties, and obligations hereunder to any affiliate or to any person or
entity which succeeds to all or substantially all of the business of the Company
through merger, consolidation, reorganization, or other business combination or
by acquisition of all or substantially all of the assets of the Company.


23.Taxes and Withholding. To the extent required or authorized to be withheld by
law, the Company shall be entitled to deduct or withhold from any amounts owing
from the Company to Executive any federal, state, local or foreign withholding
taxes, excise tax, or employment taxes imposed with respect to Executive's
payments, benefits or compensation under this Separation Agreement or under any
other agreement. As a condition to any payment or distribution pursuant to this
Separation Agreement, the Company may require Executive to pay such sum to the
Company as may be necessary to discharge its obligations with respect to any
taxes, assessments or other governmental charges imposed on property or income
received by Executive thereunder. Notwithstanding anything to the contrary
herein, the Company does not guarantee the tax treatment of any payments or
benefits under this Separation Agreement, including without limitation under the
Code, federal, state, local or foreign tax laws and regulations, and Executive
agrees that Executive has had the opportunity to seek advice from Executive's
own tax advisors regarding the tax effect of this Separation Agreement and that
Executive is relying on Executive's own advisors and not any representations by
the Company or its affiliates regarding the tax effect of this Separation
Agreement.


24.Section 409A.


(a)To the extent applicable, it is intended that the payments and benefits
provided under this Separation Agreement comply with the requirements of Section
409A, and this Separation Agreement shall be interpreted in a manner consistent
with this intent. Solely for purposes of determining the time and form of
payments due under this Separation Agreement or otherwise in connection with his
termination of employment with the Company, Executive shall not be deemed to
have incurred a termination of employment unless and until he shall incur a
“separation from service” within the meaning of Section 409A.


(b)It is intended that each payment or installment of a payment and each benefit
provided under this Separation Agreement shall be treated as a separate
“payment” for purposes of Section 409A.


--------------------------------------------------------------------------------




(c)To the extent that the Company and Executive determine that any provision of
this Separation Agreement could reasonably be expected to result in Executive's
being subject to the payment of interest or additional tax under Section 409A,
the Company and Executive agree, to the extent reasonably possible as determined
in good faith, to amend this Separation Agreement, retroactively, if necessary,
in order to avoid the imposition of any such interest or additional tax under
Section 409A. All reimbursements and in-kind benefits provided under this
Separation Agreement shall be made or provided in accordance with the
requirements of Section 409A to the extent that such reimbursements or in-kind
benefits are subject to Section 409A, including, where applicable, the
requirements that (i) any reimbursement is for expenses incurred during
Executive's lifetime (or during a shorter period of time specified in this
Separation Agreement), (ii) the amount of expenses eligible for reimbursement
during a calendar year may not affect the expenses eligible for reimbursement in
any other calendar year (except that a plan providing medical or health benefits
may impose a generally applicable limit on the amount that may be reimbursed or
paid), (iii) the reimbursement of an eligible expense will be made on or before
the last day of the calendar year following the year in which the expense is
incurred and (iv) the right to reimbursement is not subject to set off or
liquidation or exchange for any other benefit.


(d)Notwithstanding any other provision in this Separation Agreement, if as of
Executive's separation from service, the Executive is a “specified employee” as
determined by the Company, then to the extent any amount payable or benefit
provided under this Separation Agreement that the Company reasonably determines
would be nonqualified deferred compensation within the meaning of Section 409A,
for which payment is triggered by Executive's separation from service, and that
under the terms of this Separation Agreement would be payable prior to the
six-month anniversary of the Executive's separation from service, such payment
or benefit shall be delayed until the earlier to occur of (a) the six-month
anniversary of such termination date or (b) the date of the Executive's death.
In the case of taxable benefits that constitute deferred compensation, the
Company, in lieu of a delay in payment, may require the Executive to pay the
full costs of such benefits during the period described in the preceding
sentence and reimburse that Executive for such costs within thirty (30) calendar
days after the end of such period.


(e)Nothing herein shall be construed as any guarantee by the Company of any
particular tax treatment of any income or payments to Executive provided
pursuant to this Separation Agreement or other agreements or arrangements
contemplated by this Separation Agreement, and Executive remains solely
responsible for all applicable taxes on such income and payments.


25.Section Headings. The section headings in this Separation Agreement are for
convenience only. They form no part of this Separation Agreement and shall not
affect its interpretation.


26.Third Party Beneficiaries. Nothing herein, expressed or implied, shall create
or establish any third party beneficiary hereto nor confer upon any person not a
party to this Separation Agreement, any rights or remedies, of any nature or
kind whatsoever, under or by reason of this Separation Agreement.


27.Continuing Obligations. Notwithstanding anything in this Separation Agreement
to the contrary, all post-employment rights and obligations of the parties,
including but not limited to those set forth in Sections 8-9, and any provisions
necessary to interpret or enforce those rights and obligations under any
provision of this Separation Agreement, will survive the termination or
expiration of this Separation Agreement and remain in full force and effect for
the applicable periods.


28.No Advice. The provisions of this Separation Agreement are not intended, and
should not be construed to be legal, business or tax advice. The Company,
Executive and any other party having any interest herein are hereby informed
that the U.S. federal tax advice contained in this document (if any) is not
intended or written to be used, and cannot be used, for the purpose of (i)
avoiding penalties under the Code or (ii) promoting, marketing or recommending
to any party any transaction or matter addressed herein.


EXECUTIVE EXPRESSLY ACKNOWLEDGES, REPRESENTS, AND WARRANTS THAT EXECUTIVE HAS
READ THIS SEPARATION AGREEMENT CAREFULLY; THAT EXECUTIVE FULLY UNDERSTANDS THE
TERMS, CONDITIONS, AND SIGNIFICANCE OF THIS SEPARATION AGREEMENT; THAT THE
COMPANY HAS ADVISED EXECUTIVE TO CONSULT WITH AN ATTORNEY CONCERNING THIS
SEPARATION AGREEMENT; THAT EXECUTIVE HAS HAD A FULL OPPORTUNITY TO REVIEW THIS
SEPARATION AGREEMENT WITH AN ATTORNEY; THAT EXECUTIVE UNDERSTANDS THAT THIS
SEPARATION AGREEMENT HAS BINDING LEGAL EFFECT; AND THAT EXECUTIVE HAS EXECUTED
THIS SEPARATION AGREEMENT FREELY, KNOWINGLY AND VOLUNTARILY.
PLEASE READ CAREFULLY. THIS SEPARATION AGREEMENT HAS IMPORTANT LEGAL
CONSEQUENCES.
[Signatures appear on next page]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have caused this Separation Agreement to be
executed as of the date set forth below.
Date:    August 6, 2012            Reuben F. Richards, Jr.


/s/Reuben F. Richards, Jr.
Reuben F. Richards, Jr.
Date:    August 6, 2012            EMCORE Corporation


/s/ Alfredo Gomez
Name: Alfredo Gomez
Title: General Counsel












